Case 1:20-cr-00356 Document 17 Filed on 07/23/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   July 23, 2020
                                                                David J. Bradley, Clerk
Case 1:20-cr-00356 Document 17 Filed on 07/23/20 in TXSD Page 2 of 2
